DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 of U.S. Patent No. 10,535,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of the present application are broader and are anticipated by the limitation in the patent application.

Claim 2 of present application
Claim 1 of U.S. Patent No. 10,535,296
A display panel comprising: a first driver arranged in a first row of drivers; a second driver arranged in a second row of drivers; wherein each of the first and second drivers includes a first portion and a second portion,
A display panel comprising: a first driver arranged in a first row of drivers; a second driver arranged in a second row of drivers; 
wherein each of the first and second drivers includes a first portion and a second portion, and 
and the first and second portions including independent logic to independently receive both control and pixel bits and select only the first portion of the first driver or the second portion of the second driver to be active;
the first and second portions including independent logic to independently receive both control and pixel bits and select only the first portion of the first driver or the spare portion of the second driver to be active; 
a plurality of pixels; and
a plurality of pixels arranged in a display row between the first and second drivers;
 wherein the second portion of the first driver is to drive a first group of LEDs including multiple different emission colors in the plurality of pixels, and the first portion of the second driver is to drive a redundant group of LEDs with the same multiple different emission colors as the first group of LEDs and in the same plurality of pixels
wherein the first portion of the first driver is to drive a first group of LEDs including multiple different emission colors in the plurality of pixels, and the second portion of the second driver is to drive a redundant group of LEDs with the same multiple different emission colors as the first group of LEDs and in the same plurality of pixels.


Claim 4 of present application
Claim 5 of U.S. Patent No. 10,535,296
The display panel of claim 2, wherein the first group of LEDs and the redundant group of LEDs are staggered.
The display panel of claim 1, wherein the first group of LEDs and the redundant group of LEDs are staggered.


Claim 5 of present application
Claim 6 of U.S. Patent No. 10,535,296
The display panel of claim 2, wherein the first driver is a first driver chip and the second driver is a second driver chip.
 The display panel of claim 1, wherein the first driver is a first surface mounted driver chip, and the second driver is a second surface mounted driver chip.


Claim 6 of present application
Claim 4 of U.S. Patent No. 10,535,296
The display panel of claim 2, further comprising a common cathode line formed on top of and in electrical connection with the plurality of LEDs.
 The display panel of claim 3, further comprising a common cathode line formed on top of and in electrical connection with the first LED and the second LED.


Claim 7 of present application
Claim 7 of U.S. Patent No. 10,535,296
The display panel of claim 2, further comprising: a first data register in the first portion of the first driver to store first control bits and first pixel bits from a first data input and a first data clock input; and a second data register in the second portion of the second driver to store second control bits and second pixel bits from a second data input and a second data clock input.
The display panel of claim 1, further comprising: a first data register in the corresponding first portion of the first driver to store first control bits and first pixel bits from a first data input and a first data clock input; and a second data register in the corresponding second portion of the second driver to store second control bits and second pixel bits from a second data input and a second data clock input.


Claim 8 of present application
Claim 8 of U.S. Patent No. 10,535,296
The display panel of claim 7, wherein: the first data input and the second data input are connected to a first column driver chip; the first data clock input is connected to a first row driver chip; and the second data clock input is connected to a second row driver chip.
 The display panel of claim 7, wherein: the first data input and the second data input are connected to a first column driver chip; the first data clock input is connected to a first row driver chip; and the second data clock input is connected to a second row driver chip.


Claim 9 of present application
Claim 9 of U.S. Patent No. 10,535,296
The display panel of claim 8, further comprising a first emission counter reset input for the first driver to provide an asynchronous reset signal to emission control logic for the first and second portions of the first driver, and a second emission counter reset input for the second driver provide an asynchronous reset signal to emission control logic for the first and second portions of the second driver.
The display panel of claim 8, further comprising a first emission counter reset input for the first driver to provide an asynchronous reset signal to emission control logic for the first and second portions of the first driver, and a second emission counter reset input for the second driver provide an asynchronous reset signal to emission control logic for the first and second portions of the second driver.


Allowable Subject Matter
Claims 3, 10, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are objected for being dependent on claim 10.
Claim 17 is objected for being dependent on claim 16.
Claim 19 is objected for being dependent on claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/06/2022